      Case:19-00905-MCF13 Doc#:40 Filed:06/29/20 Entered:06/29/20 10:14:13                          Desc:
                        Employment Of Professional Page 1 of 1
                             IN THE UNITED STATES BANKRUPTCY COURT
                                         District of Puerto Rico



IN RE:                                                   Case No. 19−00905 MCF

DAVID ORLANDO VELEZ GARCIA
                                                         Chapter 13

xxx−xx−4726

                                                         FILED & ENTERED ON 6/29/20
                        Debtor(s)



                                                     ORDER

The court having considered the application of the DEBTOR to employ EDGAR J. DIAZ of DIAZ REALTY and
declaration in support thereof, and it appearing that EDGAR J. DIAZ of DIAZ REALTY is a disinterested person and
that the employment of said Real Estate Agent is in the best interest of this estate, it is hereby

ORDERED that the DEBTOR herein is authorized to employ EDGAR J. DIAZ of DIAZ REALTY as Real Estate
Agent, with compensation to be paid in such amounts as may be allowed by the Court upon proper application and
notice thereof.

IT IS SO ORDERED.

In San Juan, Puerto Rico, this Monday, June 29, 2020 .
